In the Missouri Court of Appeals

Eastem District
D_WISIM)_U_B
THADDEUS THOMAS, a Minor, by and through ) No. ED103338
his Next Friend, l\/Iarlin Tholnas, and MARLIN )
THOMAS and MA SHERYLL JOY THOMAS, )
lndividually, )
)
Appellants, ) Appeal from the Circuit Court of
) Franklin County, Missouri
vs. ) l3AB-CC00063
)
MERCY HOSPITALS EAST COMMUNITIES, ) Honorable Gael D. Wood
d/b/a MERCY HOSPITAL - WASHINGTON, )
and MERCY CLINIC EAST COMMUNITIES, )
) Filed: September 13, 2016
Respondents. )

OPINION

In this medical malpractice action, Appellants appeal the judgment entered by the trial
court in favor of Mercy Hospitals East Colnmunities, d/b/a Mercy Hospital - Washingtolt, and
Mercy Clinic East Connnunities (collectively, “Mercy”) following a jury trial. Appellants contend
that the trial court abused its discretion by failing to strike for cause Venireperson 24
(“Venireperson”) after she expressed during Voir dire a disqualifying bias in favor of Mercy: that
she would “statt off slightly in favor” of l\/Iercy in this case because her sister was a registered
nurse at another Mercy facility. Since Venireperson served on the jury in this case, we reverse and
remand for a new trial because we find that Venireperson’s stated bias disqualified her from jury

service on this case and she Was not subsequently rehabilitated

 

Factual and Procedural Background

This case stems from allegations that the respondent health care providers were negligent
in connection with the Caesarean~section delivery of Thaddeus Thomas resulting in brain damage
to the newborn. The case proceeded to trial on March 16, 2015, and the jury returned a verdict for
Mercy on March 26, 20l 5. Appellants’ only point on appeal asserts that the trial court committed
reversible error when it denied Appellants’ motion to strike Venireperson, who was later seated as
a juror and took part in the verdict in this case. Appellants moved for a new trial, challenging the
trial court’s denial of the motion to strike Venireperson. The court denied that lnotion, and this
appeal follows.

Standard of Review

We reverse the trial court’s ruling on a challenge for cause if it is clearly against the
evidence and is a clear abuse of discretion. See Joy v. Morrison, 254 S.W.?)d 885, 888 (Mo.banc
2008). And Where a venireperson or juror clearly demonstrates a possible bias and is not thereafter
rehabilitated by counsel, the trial court’s failure to strike the venireperson or juror undercuts any
basis for the court’s exercise of discretion and constitutes reversible error. Hucison v. Behring, 261
S.W.Bd 621, 624 (Mo.App.E.D. 2008) (holding that where a juror clearly indicated a possible bias,
the trial court unquestionably abused its discretion by failing to excuse the juror); cf Morrison,
254 S.W.3d at 891 (finding that where a venireperson or juror equivocates about his or her ability
to be fair and impartial, “failure by [the] trial judge to question independently a potential juror to
explore possible prejudice may undercut any basis for fthe] trial judge's exercise of discretion and

constitute reversible error”).

 

Discussion

it is axiomatic that in Missouri civil litigants have a constitutional right to a fair and
impartial jury of twelve qualified jurors. MO. CONST. art. l, § 22(a); Willi'cmts By & Through
Wr'!ford v. Barnes Hosp., 736 S.W.2d 33, 36 (Mo.banc 1987). Litigants are entitled to unbiased
jurors whose experiences will not prejudice the resolution of the case. Hudson, 261 S.W.3d at 624
(citing Williams By & Through Wilford, 736 S.W.2d at 36). lt is essential that a competent juror
be in a position to enter the jury box disinterested and with an open mind, free from bias or
prejudice. Id_ (citing Carlett v. IN. C.G.R. Co., 793 S.W.2d 351, 353 (Mo.banc 1990)). Even
though three-fourths of the jury can decide a civil case, parties are entitled to have that decision,
whether for them or against tlieni, based on the honest deliberations of twelve qualified jurors. Id.
(citing Piehler v. Kcmsas CityPub. Serv. Co., 211 S.W.2d 459, 463 (Mo.banc 1948)).

To secure the right to an unbiased jury, § 49"-1\.4'701 provides in pertinent patti

l. . . , [N]o person who has formed or expressed an opinion concerning the matter

or any material fact in controversy in any case that may influence the judgment of

such person . . . shall be sworn as ajuror in the same cause.

2. Persons whose opinions or beliefs preclude them from following the law as

declared by the court in instructions are ineligible to serve as jurors on that case.
The difference between subsections 1 and 2 is that the first precludes from jury service any person
who has “formed or expressed an opinion concerning [specifically] the matter or any material fact
in controversy" that may influence her judgment, while the second bars from such service any

person who is manifestly unable fo follow the cour)"s instructions due to her “opr`m`ons or beliejfr”

 

l All statutory references are to RSMo 2012 unless otherwise indicated.

3

 

about potentially much broader issues. See Morrison, 254 S.W.3d at 889 (explaining the
difference between the two subsections).

Here, Appellants assert that the venireperson in question should have been struck under
subsection 1 of § 494.470 for demonstrating a disqualifying bias_for expressing during voir dire
an opinion concerning the case that posed at least some risk of influencing herjudgment as a juror.
We agree.

At the beginning of voir dire, Appellants’ counsel noted that this case “involves Mercy
Clinics, l\/iercy Clinic Physicians, . . . and l\/lercy Clinic Hospital” as defendants Counsel then
asked the pool of prospective jurors, “Just knowing that they are defendants in this case, is there
anyone that feels they might start off the case a little bit more in favor of one party or the other?”
Venireperson raised her hand. The following exchange between Venireperson (“V”) and
Appellants’ counsel (“C”) ensued:

: My sister works at the Big St. John’s. She’s an R.N. Are they affiliated?

: Sorry?

: ls Big St. Jolm’s and this hospital affiliated?

: Probably-well, you called it St. lohn’s, and I used to call them St. John’s
because I grew up in Missouri. But I think_l would_

: It’s Mercy.

: Yeah, that’s it, right.

: But it used to be called St. John’s, so...

: Right. And you will_the child was eventually transferred to Mercy, Big Mercy
as you called it, at some point.

: That’s what they call it,

: Okay. So the same question, because you know people there, know_have some
knowledge of that and a relationship with that organization indirectly, would
you tend to give them more credibility or that defendant inaybe, in this case the
local one, start off_

: 1 don’t think so.

: Okay. l think l hear where you’re going with this, but as a lawyer, 1 have to try
to make sure things are clear. ' You Say you don’t think so, but later on you did
decide you were_they started off a step in advance, that would be_

V: Well, I’ve heard my sister have lots of opinions of St. John’s so, you know.

O290 S.W.3d 162, 166 (Mo.App.E.D. 2009) (“Where
a venireperson's answer suggests a possibility of bias, that person is not qualified to serve as a juror
unless, upon further questioning, he or she is rehabilitated by giving unequivocal assurances of
impaitiality.”) (emphasis added).

Of course, this shadow of doubt regarding a venireperson’s qualifications may be lifted by
rehabilitating the venireperson. But a venireperson who expresses an opinion about the case that
may influence her judgment may be rehabilitated only if the rehabilitation is responsive to and
addresses her indication of partiality_i.e., only if it provides a clear, unequivocal assurance that
the venireperson would not be partial as a juror. Id. Thus, to ensure impartiality where a
venireperson’s answer suggests bias, follow-up questions designed to elicit unequivocal
assurances of impartiality must be asked. Id. (citing James v. Srar‘e, 222 S.W.3d 302, 305

(Mo.App.W.D. 2007)).

 

Appellants argue that Mercy’s counsel’s attempts to rehabilitate Venireperson failed
because they did not establish that she would be fair and impartial_just that she would “do her
level best” to follow the trial court’s instructions and decide the case based solely on the record
evidence, and not on her pre-existing knowledge of or past experiences with Mercy. Appellants
contend that Mercy’s counsel’s attempted rehabilitation was made up entirely of the sorts of
questions that did not address Venireperson’s indication of partiality in the specific manner
required to provide a clear, unequivocal assurance of her impartiality in this matter. We agree.

Here, Mercy’s counsel’s attempts to rehabilitate fell short. During Mercy’s counsel’s voir
dire, he first probed for more information about Venireperson’s sister’s role as a registered nurse
at a Mercy facility. Venireperson stated that her sister had worked there for 25 years, in the ICU
burn unit. Counsel then posed the question that Mercy now claims rehabilitated Venireperson:

You said you may be unfair, but then you told us you would follow the instructions

So here’s the question: Your sister’s a nurse, there are claims against nurses here.

Can you put that aside and assure the Court that you will do your level best currently

to decide this case based on what you hear in this courtroom, not what your sister

has told you, not anything about Mercy, just on the evidence from that box and the

judge’s instructions?

Venireperson responded, “Yes. l’ve heard good and bad. l’ve heard both.”

However, considering the totality of the circumstances here, Venireperson’s affirmative
response to this question did not provide clear, unequivocal assurance of her impartiality in this
case. Mercy’s counsel’s question did not, as Appellants point out, establish that Venireperson
would be fair and impartial Instead, it sought assurance merely that Venireperson would “do [her]
level best” to follow the court’s instructions and decide the case based solely on the evidence.
Without any indication in the record that Venireperson’s “best” would be sufficient to set aside

her clear prior indications of partiality, we cannot conclude that her affirmative answer to this

question rehabilitated her.

 

Even where a venireperson expressly claims the ability to be “fair and impartial,” if the
venireperson has also clearly expressed bias, the mere invocation of magic Words that the juror
can be “fair and impartial” does not permit the venireperson to serve as a juror because “a
venireperson should not be allowed to judge his [or her] own qualification to serve as a juror.”
Hudson, 261 S.W.3d at 624; see also Ray v. Gream, 860 S.W.Zd 325, 333-34 (Mo.banc 1993) (“lt
is proper to examine a juror as to the nature, character, and cause of his prejudice or bias, but it is
not proper to permit the juror, who admits the existence in his mind of such prejudice or bias, to
determine whether or not he can or cannot, under his oath, render an impartial verdict. Such a
course permits the juror to be the judge of his qualifications, instead of requiring the court to pass
upon them as questions of fact.”).

Here, Mercy’s counsel failed to examine Venireperson as to the nature, character, and
cause of her bias, lnstead, counsel elicited the bare commitment from Venireperson that she would
simply do her “level best.” Mercy’s counsel did not ask any of the sorts of questions that might,
by probing the specific details of the nature, character, or cause of Venireperson’s bias, reveal that
she was confused and mistaken when she concluded that she would probably favor lvlercy, and
that might result in her choosing to recant her prior statements of bias, Mercy’s counsel did not
ever, for example,` ask why Venireperson had stated that she would probably favor l\/lercy, or even
what that meant to her~two questions that might have compelled her to divulge the specific
reasons for her responses to questioning by Appellants’ counsel, and to clarify whether she meant
to communicate that she was biased.

Consequently, Mercy’s counsel failed to rehabilitate Venireperson, and itl fell to the trial

court to strike Venireperson for clearly indicating a possible bias, otherwise Venireperson would

 

be permitted to be the judge of her own qualifications Because the court did not do so, we find

that it committed reversible error. Point granted.

Conciusion

For the reasons stated above, we reverse the judgment of the trial court and remand for a

new trial.

Jame

Kurt S. Odenwald, .l., and
Gary M. Gaertner, Jr., J., concur.

 

dana

M. Dwd,»rléta'mg/Judge